 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     KASPER KASPERIAN
 7
 8
 9                                UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11                                              ******

12   UNITED STATES OF AMERICA,                           Case No.: 1:15-CR-00272-DAD-BAM
13                  Plaintiff,                           STIPULATION AND ORDER TO
14          v.                                           CONTINUE CHANGE OF PLEA
                                                         HEARING
15
16   KASPER KASPERIAN,                                   Date: October 15, 2019
                                                         Time: 10:00 a.m.
17                  Defendant.                           Courtroom: 5
18
19          IT IS HEREBY STIPULATED by the parties hereto, through their respective attorneys
20   of record, that the Change of Plea set for October 15, 2019, at 10:00 a.m. be continued to
21   October 28, 2019, at 10:00 a.m.
22          Good cause exists for this request, by both parties, to continue this matter. Counsel needs
23   additional time to complete plea negotiations and the plea agreement.
24          For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
25   seq., within which trial must commence, the time period of October 15, 2019, through October
26   28, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because
27   it results from a continuance granted by the Court at defendant’s request on the basis of the
28   Court's finding that the ends of justice served by taking such action outweigh the




                                                     1
 1   best interest of the public and the defendant in a speedy trial.
 2            IT IS SO STIPULATED.
 3                                                              Respectfully submitted,
 4    DATED:       October 10, 2019                        By: /s/Melanie L. Alsworth
 5                                                             MELANIE L. ALSWORTH
                                                               Assistant United States Attorney
 6
 7
 8
      DATED:       October 10, 2019                        By: /s/Anthony P. Capozzi
 9                                                             ANTHONY P. CAPOZZI
                                                               Attorney for Defendant KASPER
10                                                             KASPERIAN
11
12
13
14                                                ORDER

15
16            IT IS SO ORDERED. Good cause having been shown, the Change of Plea hearing

17   currently set for October 15, 2019, at 10:00 a.m. is continued to October 28, 2019, at 10:00 a.m.

18   Time shall be excluded by stipulation from the parties and pursuant to 18 U.S.C.§ 3161(h)(7)(A),

19   B(iv).

20
     IT IS SO ORDERED.
21
22      Dated:     October 10, 2019
                                                           UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28




                                                       2
